Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 01/28/22. Claims 1-20 are pending in this application.
Information Disclosure Statement
The information Disclosure Statement filed on 11/08/2019 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-12 , 14-18 are rejected under 35 U.S.C. §103 as being unpatentable over Feng (US 2020/0218844 A1) and further in view of Jang (US 2009/0307163 A1).
Regarding claim 1, Feng discloses a thickness prediction network learning method, the method comprising: measuring spectrums of optical characteristics of a plurality of semiconductor structures each including a substrate and first and second semiconductor material layers alternately stacked on the substrate to generate sets of spectrum measurement data (see paras [0102]-[0104] disclosing measuring semiconductor stacks (see para [0087] disclosing stack thickness));
measuring thicknesses of the first and second semiconductor material layers to generate sets of thickness measurement data(see para [0087] disclosing stack thickness);

generating sets of spectrum simulation data of spectrums of the optical characteristics of a plurality of virtual semiconductor structures based on thicknesses of first and second virtual semiconductor material layers using the simulation network, each of the first virtual semiconductor layers comprising the same material as the first semiconductor material layers and each of the second virtual semiconductor material layers comprising the same material as the second semiconductor material layers (see para [0096]-[0102] disclosing simulation and modeling data); and
training a thickness prediction network using the sets of spectrum measurement data and the sets of spectrum simulation data ([0117]-[0149] disclosing training data sets).
And Jang, at least at paras [0050]-[0061], discloses that thickness are input values in a prediction model. Feng and Jang are in the same or similar fields of endeavor. It would have been obvious to combine Feng with Jang. Feng and Jang may be combined by forming Feng’s deivce using Jang’s inputs, in order to manufacture semiconductor devices to uniformity, see fig 4, of Jang. On e having ordinary skill in the art would be motivated to combine Jang with Feng in order to produce devices with uniformity. 
Regarding claim 3, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 1, wherein training (see paras [0116]-[0119] disclosing training sets)the simulation network includes generating sets of model-based spectrum data which are sets of spectrum data of the optical characteristics (see paras [0121]-[0124] disclosing optical) calculated by applying the sets of thickness measurement data and dielectric constants of the first and second semiconductor material layers to a physical model corresponding to a dielectric material multilayer (see para [0104] disclosing stack and paras [0126] disclosing thickness measurements).

Regarding claim 5, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 4, wherein a number of features of the input of the simulation network is equal to a number of features of the output (see para [0091] describing in/out puts).
Regarding claim 6, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 4, wherein a wavelength band of each of the sets of model-based spectrum data matches a wavelength band of each of the sets of spectrum measurement data (see para [0087] disclosing matching wavelength ranges).
Regarding claim 7, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 1, wherein the simulation network includes a generative adversarial network (see para [0088]-[0090] disclosing adjustments through iterations).
Regarding claim 8, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 1, wherein the sets of spectrum simulation data include spectrum data corresponding to a case where each of the first and second virtual semiconductor material layers has an arbitrary thickness (see para [0104] disclosing varying layer thickness).
Regarding claim 9, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 1, wherein a wavelength band of each of the sets of spectrum simulation data differs from a wavelength band of each of the sets of spectrum measurement data (see para [0091]-[0096] disclosing comparing simulation data with measured data and updating).

Regarding claim 11, Feng and Jang disclose the thickness prediction network learning method as claimed in claim 1, wherein a wavelength band of each of the sets of spectrum simulation data is the same as a wavelength band of each of the sets of spectrum measurement data(see para [0136] disclosing wavelength characteristics matching).
Regarding claim 12, Feng and Jang disclose a semiconductor device manufacturing method, the method comprising:
measuring spectrums of optical characteristics of a plurality of first semiconductor structures each including a first substrate and first and second semiconductor material layers alternately stacked on the first substrate to generate sets of first spectrum measurement data (see paras [0102]-[0104] disclosing measuring semiconductor stacks (see para [0087] disclosing stack thickness);
measuring thicknesses of the first and second semiconductor material layers to generate sets of thickness measurement data (see para [0104]);
training a simulation network using the sets of first spectrum measurement data and the sets of thickness measurement data (see para [0117]-[0120]);
generating sets of spectrum simulation data which are data of spectrums of the optical characteristics of a plurality of virtual semiconductor structures based on thicknesses of first and second virtual semiconductor material layers, by using the simulation network, each of the first virtual semiconductor layers comprising the same material as the first semiconductor material layers and each of the second virtual semiconductor material layers comprising the same material as the second semiconductor material layers (see para [0096]-[0102] disclosing simulation and modeling data),

forming a second semiconductor structure including a second substrate and third and fourth semiconductor material layers alternately stacked on the second substrate (see para [0104] disclosing stacks);
measuring spectrums of optical characteristics of the second semiconductor structure to generate a set of second spectrum measurement data (see para [0119] disclosing measurements); and
calculating thicknesses of at least some of the third and fourth semiconductor material layers by inputting the set of second spectrum measurement data to the trained thickness prediction network (see para [0104] and para [0105] disclosing calculation and thickness prediction based on data sets).
It would have been obvious to increase the number of stack as it would be a function of scale.
And Jang, at least at paras [0050]-[0061], discloses that thickness are input values in a prediction model. Feng and Jang are in the same or similar fields of endeavor. It would have been obvious to combine Feng with Jang. Feng and Jang may be combined by forming Feng’s deivce using Jang’s inputs, in order to manufacture semiconductor devices to uniformity, see fig 4, of Jang. On e having ordinary skill in the art would be motivated to combine Jang with Feng in order to produce devices with uniformity. 
Regarding claim 14, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 12, wherein training the simulation network includes generating sets of model-based spectrum data which are sets (see para [0116] and para [0117])of spectrum data of the optical characteristics (see para [0121] disclosing optical data)calculated by applying the sets of thickness measurement data (see [0126] thickness data)and dielectric constants of the first and second semiconductor material layers to a physical model corresponding to a dielectric material multilayer (see 
Regarding claim 15, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 14, wherein training the simulation network includes training the simulation network based on a condition where each of the sets of model-based spectrum data is an input and each of the sets of spectrum measurement data corresponding thereto is an output (see para [0091] describing in/out puts).
Regarding claim 16, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 12, wherein the simulation network includes a generative adversarial network see para [0088]-[0090] disclosing adjustments through iterations).
Regarding claim 17, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 12, wherein training the thickness prediction network includes training the thickness prediction network to predict a sum of thicknesses of some of the first and second semiconductor material layers (see paras [0122]-[0124] disclosing modelling including sum of layers in a fourier transform).
Regarding claim 18, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 17, wherein calculating of the thicknesses of the at least some of the third and fourth semiconductor material layers includes calculating a sum of thicknesses of at least some of the third and fourth semiconductor material layers(see paras [0122]-[0124] disclosing modelling including sum of layers in a fourier transform).

Claims 2 and 13are rejected Under 35 U.S.C. §103 as being unpatentable over Feng, Jang  and further in view of Wookrae (US 20200185240 A1). 

Regarding claim 13, Feng and Jang disclose the semiconductor device manufacturing method as claimed in claim 12, but does not disclose wherein the optical characteristics include a reflectance, a polarization reflectance, polarization phase delay, and group delay dispersion (GDD).

Allowable Subject Matter
Claim 19 recites allowable subject matter. In particular, the cited art do not disclose: A semiconductor material deposition equipment, comprising: a thickness prediction network that is trained using data derived from first spectrum measurement data of first and second semiconductor layers as inputs of the thickness prediction network and thickness measurement data of the first and second semiconductor layers as outputs of the thickness prediction network, the first and second semiconductor layers being part of a first semiconductor device that includes a first substrate and the first and second semiconductor layers alternately stacked on the first substrate; a deposition module that operates in a real-time process environment to form a second semiconductor structure including a second substrate and third and fourth first and second semiconductor material layers alternately stacked on the second substrate; and an optical measurement module that performs real-time process monitoring of the second semiconductor structure to measure spectrums of optical characteristics of the second semiconductor structure to generate second spectrum measurement data, the optical measurement module including at least one of a reflectance measurement equipment configured to measure a spectrum of a reflectance of the second semiconductor structure, an ellipsometer configured to measure spectrums of a polarization reflectance and polarization phase delay of the second semiconductor structure, or a group delay dispersion (GDD) measurement equipment configured to measure a spectrum of GDD of the second semiconductor structure, wherein the thickness prediction network is configured to calculate thicknesses of at least some of the third and fourth semiconductor material layers using the second spectrum measurement data, which is input to the thickness prediction network, as recited in claim 19. Claim 20 depends from claim 19 and is also allowable.
Response to Arguments
Applicant has amended independent claims to recite additional features. This office action now cites to Jang. Thus, applicant’s assertions are now moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD CHIN/Primary Examiner, Art Unit 2813